Citation Nr: 1122563	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure, specifically Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

The issues of entitlement to service connection a skin condition, to include as secondary to herbicide exposure, specifically Agent Orange, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  As the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss, that issue is deferred pending resolution of hearing loss claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran has raised a claim for service connection for alcohol abuse as secondary to service-connected anxiety disorder.  See VA Form 21-4138, received in March 2010.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's degenerative changes of the lumbar spine are related to his active duty service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

After careful review of the claims file, the Board finds that the letter dated in March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2007 letter provided this notice to the Veteran. 

The Board observes that the March 2007 letter was sent to the Veteran prior to the April 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the March 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the issue of entitlement to service connection for a low back disorder, a VA examination and an opinion were obtained in a September 2007 VA examination and December 2007 addendum opinion.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA examination and addendum opinion obtained with respect to this claim were more than adequate, as they were collectively predicated on a full reading of the service and VA medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his back was injured by when shrapnel from an RPG hit him in the back.  The Veteran further contends that his currently diagnosed degenerative changes of the spine are the result of his in-service back injury.  The Board notes that the Veteran's service treatment records showed that the Veteran sustained a multiple shell fragment wound injury in May 1967.  The treatment report noted no artery or nerve damage and the lumbar spine X-ray was within normal limits.  There is no indication on either the November 1965 entrance examination or the June 1968 separation examination report that the Veteran complained of or was diagnosed with any back injury.

The Board further observes that the Veteran has a current diagnosis with regard to his low back.  In this regard, the Board notes that the Veteran is currently diagnosed with degenerative changes of the spine according to the September 2007 VA examination and the December 2007 addendum opinion.  

Despite having determined that the Veteran has a current disability the evidence of record fails to indicate that there is a credible medical nexus connecting any current low back disability to the Veteran's active duty service including his in-service multiple shell fragment wound.  

The record on appeal contains an undated statement received in April 2007 from A.S., M.D. in which the physician indicated that the Veteran had been under care since 1983 and that the Veteran had been treated for various problems during that time.  He indicated that the Veteran had been treated for basal cell carcinoma of the face; lumbar spine degenerative disc disease and a cervical spine disorder; however he did not specify the dates of treatment for such.  He stated that the Veteran was concerned whether his problems were secondary to exposure to Agent Orange.  The physician indicated that the Veteran also had multiple injuries, and stated that it was hard to correlate the relationship.  The examiner stated further that because of the chronicity of the problems and the Veteran's accidents, it appeared that the exposure may have some bearing with the present condition.  

As noted, the Veteran was afforded a VA examination in September 2007.  The Veteran complained of constant lower back pain near his hips.  The Veteran noted that he experienced no instability, but he noted his acts of daily living were limited and walking was difficult.  The Veteran did not report the use of a cane or a brace.  Upon examination it was noted that repetitive motion increased pain without any additional loss of motion.  The Veteran reported no history of acute episodes of excruciating back pain and no history of flare up or radiation of pain.  Finally the examiner noted no acute episodes of incapacitating low back pain during the previous 12 months.  An accompanying x-ray report of the lumbar spine noted that the lumbar vertebrae were in normal alignment and no spondylolisthesis was seen, vertebral bodies and pedicle are intact.  Mild anterior bony spurs were noted at multiple levels with slight narrowing of the disc space at L2-L3 level linear calcification was noted involving the abdominal aorta.  

As noted above, the September 2007 examiner did not have access to the Veteran's claims file and therefore could not provide an etiological opinion with regard to whether the Veteran's degenerative changes of the lumbar spine was related to the Veteran's active duty service.  As such an addendum opinion was requested in December 2007.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's degenerative changes of the spine are related to his age rather than the multiple fragment wounds that the Veteran received in service.  The Board notes that the examiner reviewed the claims file in its entirety, including both the report of the in-service injury and the September 2007 VA examination.  The Board notes that the opinion offered by the VA examiner is both competent and credible having been based on a review of the entire claims file and a thorough examination of the Veteran's lumbar spine.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In this regard, the Board accords little probative weight to the opinion of Dr. A.S. who opined in a statement generally that exposure to Agent Orange may have some  bearing on the Veteran's "present condition".  The Board finds this statement to be vague with respect to the Veteran's low back, lacking in medical rationale, and equivocal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  As such, the Board has accorded little probative weight to Dr. A.S.'s statement.  After weighing all the evidence, the Board finds greater probative value in the December 2007 examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

The Board notes that the Veteran is competent to attest to the fact that he has suffered from back pain since service.  However, the Veteran is not competent to provide a medical nexus between any back injury suffered in service and any current back disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to testify that her current residuals of a back injury were caused by active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and, as noted, the Veteran is competent to observe back pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.

With regard to continuity of symptomatology, the Board notes that the medical evidence of record does not support the Veteran's contentions that he suffered a chronic back injury while in service.  As noted above the Veteran's service treatment records note an incident where the Veteran had shell fragment wounds, but there was no artery or nerve damage and the lumbar x-ray taken at the time of the injury was within normal limits.  There is no indication on either the November 1965 entrance examination or the June 1968 separation examination report that the Veteran complained of or was diagnosed with any back injury.  

Additionally, the Board notes that while Dr. A.S. indicated that the Veteran had been under care since 1983 for a variety of problems, he did not specifically indicate that low back treatment began then.  In this regard, the Board also notes that Dr. A.S. mentioned treatment for basal cell carcinoma of the face which the record shows was not treated until 1996.  Therefore, the letter is not specific as to when treatment for a back disorder began.  Dr. A.S.'s records show treatment for complaints of back pain in 2002 which the Veteran reported having had for 30 years.  Further, even if the onset of treatment was in 1983, that time period is still years after service.  The Board finds that the many years lapse in time between the Veteran's active service and the first complaint of back pain weighs against the Veteran's claim.  As noted above, the Board acknowledges that the Veteran has stated that he has experienced back pain since service, but there is no contemporaneous medical evidence to support the Veteran's claim.  The lack of complaint or treatment for many years works against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard, the Board notes that the Veteran stated that he has experienced back pain since service, but it is reasonable to believe that if the Veteran was experiencing constant low back pain as he stated at his September 2007 VA examination, that he would have sought medical treatment before 2002.  Thus, even though he presented in 2002 with a report of a 30 year history of back pain, the record is not supportive of this assertion.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).   

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  

Finally, the Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  While the Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine, there is no evidence that the Veteran was diagnosed with degenerative changes within one year of separation from active duty service, as such the presumption does not apply.

In summary, the competent and probative evidence establishes no chronic low back disorder during service, a competent and probative opinion that the evidence does not provide a basis upon which to link the Veteran's current degenerative changes to the lumbar spine to his shell fragment wound in service, and no evidence that the Veteran was diagnosed with degenerative changes of the lumbar spine within one year of separation from active duty service.  Rather, the competent evidence of record preponderates against a finding that the Veteran's current low back disorder is related to service or any incident thereof, and accordingly service connection for a low back disorder must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for hearing loss and entitlement to service connection for a skin condition, to include as due to herbicide exposure, specifically Agent Orange.  The Board also notes that the September 2007 VA treatment report noted the Veteran's tinnitus was related to his hearing loss.  As such, the issue as to entitlement to service connection for tinnitus is deferred pending resolution of the entitlement to service connection for hearing loss issue also on appeal.  Therefore, additional development is required prior to appellate review.

With regard to the issue of entitlement to service connection for hearing loss, the Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by working as a combat engineer in demolitions including explosions, small arms fire, machine gun fire, mortar fire, artillery fire, and air strikes while on active duty service.  The Veteran's DD-214 notes that his military occupational specialty was combat engineer.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The medical evidence of record reveals that there is a current diagnosis of a hearing disability.  According to the September 2007 VA audiological examination, the Veteran has moderate high frequency sensorineural hearing loss bilaterally.  Additionally, the Board notes that the Veteran exhibited speech recognition scores of 100 percent in the right ear and 94 percent in left ear.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

While the Veteran does have a current disability, the September 2007 examiner provided a negative nexus opinion with regard to whether the Veteran's current disability is related to his active duty service.  The September 2007 VA examiner stated that an Institute of Medicine landmark study of military noise exposure found that "there is no scientific basis for delayed onset noise-induced hearing loss," that is that normal hearing loss on discharge cannot be causally linked to hearing loss manifesting 20 to 30 years later.  See September 2007 VA Audiological examination report.  As such, the examiner opined that the Veteran's current hearing loss is not likely related to his military service.  

While the Board acknowledges that the September 2007 VA examiner reviewed the Veteran's claims file including the Veteran's service treatment records, the examiner did not address the discrepancy between the Veteran's entrance and separation audiological test results.  In this regard, the Veteran's November 1965 pre-induction examination report noted the following audiometric testing results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
10 (20)
5 (10)
LEFT
5 (20)
10 (20)
10 (20)
10 (20)
5 (10)

The November 1965 pre-induction examination report also notes audiological test results that were taken in October 1966, after the Veteran was inducted.  The following results were reported on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
20 (30)
n/a
30 (35)
LEFT
15 (30)
15 (25)
15 (25)
n/a
25 (30)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In contrast, the Veteran's June 1968 separation examination seemed to indicate that the Veteran's hearing had improved.  The following results were obtained on audiometric testing at the time:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
n/a
10
LEFT
10
5
5
n/a
10

The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examiner failed to address the discrepancy in the Veteran's in-service audiological examinations.  As such, an examiner should review the Veteran's service treatment records and provide possible explanations for the variation in audiological test results.  The examiner should then determine whether the Veteran's current hearing loss is related to his active duty service.  

With regard to the issue of entitlement to service connection for a skin condition, as noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination with respect to the issue of entitlement to service connection of a skin condition, to include as due to herbicide exposure, specifically Agent Orange, in September 2007; however the Board finds that the examination provided was not adequate because it failed to provide an etiological opinion with regard to whether the Veteran's skin condition is related to his active duty service or exposure to herbicides therein.  

The Veteran contends that he suffered from a skin disorder, specifically basal cell carcinoma that is the result of his exposure to herbicides, particularly Agent Orange, while serving in Vietnam.  Service personnel records in the claims file reveal that the appellant had active service from August 1966 to August 1968; and that he served in the Republic of Vietnam from December 1966 to December 1967.  Given this evidence, it is presumed for VA purposes that the appellant was in fact exposed to an herbicide agent during his period of service.  See 38 CFR § 3.307(a)(6)(iii) (2010).

The Board observes that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In terms of the diseases referenced above in 38 C.F.R. § 3.309(e), the Board notes for the record that the Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing research, the specific diseases referenced above have been found to be associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by the showing of two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The evidence clearly reveals that the Veteran served in Vietnam during the Vietnam War and has been presumed exposed to Agent Orange in service.  See DD Form 214.  However, a review of the specific diseases listed within 38 C.F.R. § 3.309(e) reveals that basal cell carcinoma is not among the list of presumptive diseases.  As such, service connection for basal cell carcinoma on a presumptive basis pursuant to 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(e) is not available.

Notwithstanding the foregoing presumption, service connection for the Veteran's residual scar from removal of basal cell carcinoma may still be established in this case on a direct basis if the evidence of record indicates that it is at least as likely as not that the Veteran's skin condition is in fact causally linked to his Agent Orange exposure or otherwise to service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  In this regard, the Board observes that the medical evidence in this case clearly reveals that the Veteran has a current disability (residual vertical scar) and that he was exposed to herbicides in service.  See, e.g. Pond v. West, supra; Caluza v. Brown, supra.  Specifically, the Board notes VA treatment reports dating from February 2006 to April 2008 note a diagnosis of skin cancer in private treatment records, specifically that the Veteran had a basal cell carcinoma removed in December 1996.  The September 2007 VA examination noted that the Veteran's medical history indicates that the Veteran had skin cancer excised from his right cheek 10 to 12 years prior to the examination.  The Veteran denied any recurrence.  The Veteran was not aware of any histopathology.  The Veteran had a residual vertical scar that was asymptomatic that measures 1 cm by 0.1 cm on the margin of the right mandible.  Thus, the determinative question in this case is whether there is medical evidence of a nexus between the Veteran's current skin condition and his in-service herbicide exposure.  Therefore in compliance with Barr, the Board finds that is necessary to remand for a new examination that includes an etiology opinion with regard to whether the Veteran's residual scar from removal of basal cell carcinoma is related to his active duty service or exposure to herbicides therein.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically the examiner should address the discrepancy between the Veteran's audiological test results at the beginning of his active duty service and the results upon separation from active duty service.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.  

2. The Veteran should be afforded with an appropriate VA examination to determine the etiology of the Veteran's skin condition, specifically the residual scar from removal of basal cell carcinoma.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's skin condition, specifically the residual scar from removal of basal cell carcinoma, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service or his exposure to herbicides, specifically Agent Orange, while on active duty.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


